—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the City of New York,' dated May 13, 1997, terminating the petitioner’s employment based upon a rating that her performance as a teacher during the 1995-1996 school year was unsatisfactory.
*404Adjudged that the petition is denied, the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
The determination that the petitioner’s overall performance as a school teacher during the 1995-1996 school year was unsatisfactory is supported by substantial evidence in the record (see, CPLR 7803 [4]; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Bracken, J. P., Sullivan, Friedmann and Florio, JJ., concur.